Title: American Commissioners to John Lamb, 29 June–7 July 1786
From: American Commissioners
To: Lamb, John



Sir

The Importance of Peace with the Algerines, and the other Inhabitants of the Coast of Barbary, to the United States, renders it necessary that every information which can be obtained, should be laid before Congress.
And as the demands for the Redemption of Captives, as well as the amount of Customary Presents, are so much more considerable, than seem to have been expected in America, it appears to us necessary that you should return, without loss of Time to New York, there to give an account to Congress of all the particulars which have come to your knowledge as well as of your own proceedings, and of the Monies which have been paid on account of the United States, in consequence of your draughts upon their minister in London.
From Congress when you arrive there you will receive orders for your future Government and in the meantime we have no further occasion for your Services in Europe. If you know of a Certain Passage immediately from any port in Spain, we advise you to avail yourself of it; if not, we think it most adviseable for you to come to Paris, and from thence, after having consulted with Mr. Jefferson, to repair to L’Orient, and embark for New York, in the first Packett. As the Instructions we send to Mr. Randal, are to come on to Paris in his way to America, unless he should choose to accompany you from some port in Spain, we desire you to furnish him with money for his Expences to Paris, and London out of the Cash already in your Hands, and we  recommend to him as well as to you all reasonable Attention to Economy.
We are Sir your most Obedn. Humble Servts.,


London June 29. 1786
John Adams


Paris July 7. 1786.
Th: Jefferson


